130 Nev., Advance Opinion Si
                           IN THE SUPREME COURT OF THE STATE OF NEVADA


                    ZURI-KINSHASA MARIA TERRY,                            No. 59214
                    INDIVIDUALLY; MARLENE NUNO,
                    INDIVIDUALLY; MICHELE COSPER,
                    INDIVIDUALLY; SELENA DENISE                                ALE
                    PELAEZ, INDIVIDUALLY; JESSICA
                    ANNE MORGAN, INDIVIDUALLY;                                 OCT 3 0 2014
                    AND TINA CHAREST, INDIVIDUALLY,                          TBZiCA: K. LINBEMAN
                                                                          CLEi
                    AND ALL ON BEHALF OF CLASS OF                         BY
                    SIMILARLY SITUATED INDIVIDUALS,
                    Appellants,
                    vs.
                    SAPPHIRE/SAPPHIRE GENTLEMEN'S
                    CLUB, A BUSINESS ORGANIZATION
                    FORM UNKNOWN; AND SHAC, LLC,
                    AN ACTIVE NEVADA DOMESTIC
                    LIMITED LIABILITY COMPANY D/B/A
                    SAPPHIRE/SAPPHIRE GENTLEMEN'S
                    CLUB,
                    Respondents.



                               Appeal from a district court summary judgment holding that
                    appellants were independent contractors and not employees within the
                    meaning of NRS Chapter 608. Eighth Judicial District Court, Clark
                    County; Jerome T. Tao, Judge.
                               Reversed and remanded with instructions.
                    Christensen Law Offices, LLC, and Thomas Christensen, Las Vegas;
                    Rusing & Lopez and Michael J. Rasing and Sean E. Brearcliffe, Tucson,
                    Arizona; The Law Offices of Robert L. Starr and Robert L. Starr,
                    Woodland Hills, California,
                    for Appellants.




SUPREME COURT
      OF
    NEVADA


(0) 1947A   uffep
                  Greenberg Traurig, LLP, and Mark E. Ferrari° and Tami D Cowden, Las
                  Vegas,
                  for Respondents.




                  BEFORE THE COURT EN BANC,


                                                  OPINION

                  By the Court, PICKERING, J.:
                              This case presents the question of whether appellants,
                  performers at Sapphire Gentlemen's Club, are Sapphire employees within
                  the meaning of NRS 608.010 and thus entitled to the minimum wages
                  guaranteed by NRS Chapter 608. Because NRS 608.010's definition of
                  employee hinges on NRS 608.011's definition of employer, we must decide
                  the larger issue of when an entity is an employer under NRS 608.011, and
                  in particular whether Sapphire is the performers' employer under that
                  section. Given that the Legislature has long used federal minimum wage
                  laws as a platform for this state's minimum wage scheme, that the
                  statutes in question do not signal any intent to deviate from that course,
                  and that for practical reasons the two schemes should be hasmonious in
                  terms of which workers are entitled to protection, we herein adopt the Fair
                  Labor Standards Act's "economic realities" test for employment in the
                  minimum wage context. 29 U.S.C. §§ 201-219 (2012). Under that test, the
                  performers are Sapphire's employees within the meaning of NRS 608.010.
                  We therefore reverse and remand.




SUPREME COURT
        OF
     NEVADA
                                                       2
All 1947A    4e
                                                        I.
                                Sapphire Gentlemen's Club contracts for semi-nude
                   entertainment with approximately 6,600 performers. Under these
                   contracts, the performers may determine their own schedules (but agree to
                   work a minimum shift length of six hours any day they decide to work
                   unless they advise a Sapphire employee of their early clock-out); set prices
                   for their private performances (provided that they comply with the club's
                   established minimum charge); control the "artistic aspects" of their
                   performances (though the club D.J. chooses the music they dance to, and
                   they must obey club rules as to body positioning and physical contact with
                   customers); and perform at other venues should they wish to. The
                   performers also agree to abide by certain "house rules," including a
                   minimum standard of coverage by their costumes and a minimum heel
                   height; payment of a "house fee," which ranges in amount, any night they
                   work; and performing two dances per shift on the club stage unless they
                   pay an "off-stage" fee.
                                Sapphire pays no wages to the performers; their income is
                   dependent upon tips and dancing fees paid by Sapphire patrons. In the
                   district court, the performers challenged this practice, claiming that they
                   were "employees" within the meaning of NRS 608.010 and thus
                   guaranteed a minimum wage. The district court applied a five-factor test
                   formerly , used to determine employment status under the Nevada
                   Industrial Insurance Act, now codified at NRS Chapters 616A-616D, see
                   Sims v. Gen. Tel. & Elecs., 107 Nev. 516, 528, 815 P.2d 151, 159 (1991),
                   overruled by Tucker v. Action Equip. & Scaffold Co., Inc.,   113 Nev. 1349,
                   951 P.2d 1027 (1997), overruled by Richards v. Republic Silver State
                   Disposal, Inc., 122 Nev. 1213, 148 P.3d 684 (2006), and found that the

SUPREME COURT
          OF
       NEVADA
                                                         3
(o)   1947A    e
                performers were not "employees" within the meaning of NRS Chapter 608.
                The district court then granted a motion for summary judgment brought
                by Sapphire The performers appeal.


                            Only an "employee" is entitled to minimum wages under NRS
                Chapter 608. NRS 608.250,         superseded in part by constitutional
                amendment as recognized in Thomas v. Nev. Yellow Cab Corp.,       130 Nev.
                   , 327 P.3d 518 (2014). NRS 608.010 defines employees as "persons in
                the service of an employer under any appointment or contract of hire or
                apprenticeship, express or implied, oral or written, whether lawfully or
                unlawfully employed." Sapphire argues that the performers had no
                "contract of hire" and alternatively that the performers were not "in the
                service of' Sapphire. But these arguments lack merit. First, the signed
                entertainment agreement, which describes in detail the terms under
                which Sapphire permits the performers to dance at its facility, is an
                express contract of hire, despite that therein the parties state that they
                "intend that the relationship created [by the agreement] will be only that
                of Sapphire and Entertainer and not any other legal relationship."
                Particularly where, as here, remedial statutes are in play, a putative
                employer's self-interested disclaimers of any intent to hire cannot control
                the realities of an employment relationship. See Rutherford Food Corp. v.
                McComb, 331 U.S. 722, 729 (1947); Real v. Driscoll Strawberry Assocs.,
                Inc., 603 F.2d 748, 755 (9th Cir. 1979); Wirtz v. Lone Star Steel Co., 405
F.2d 668, 669 (5th Cir. 1968). Thus, Sapphire's protestations that the
                performers "never intended to be employees," and agreed to be
                independent contractors are beside the point.
                            Second, ordinarily one is "in the service of' another where one
                is "of use" to that person.   See Merriam-Webster's Collegiate Dictionary
SUPREME COURT
     OF
   NEVADA
                                                     4
(0) 1947A e
                  1137 (11th ed. 2007) (defining "serve" and "service"). And given that
                  Sapphire concedes that the performers "are an important part of the
                  business of a gentlemen's club, and moreover, that it is . . . the dancers
                  that patrons come to see," the performers undeniably are "of use" to
                  Sapphire, Sapphire's claims that the performers only "provided services to
                  their own customers at Sapphire's facility" notwithstanding. Thus,
                  whether the performers are "employees" under NRS 608.010 turns on
                  whether Sapphire is their "employer."
                              As relevant to this appeal, an employer "includes every person
                  having control or custody of any employment, place of employment or any
                  employee." NRS 608.011. One has control where one has the "power to
                  govern the management and policies of a person or entity."       Black's Law
                  Dictionary 378 (9th ed. 2009); see also Merriam-Webster's Collegiate
                  Dictionary 272 (11th ed. 2007) (defining "control" as "power or authority to
                  guide or manage"). Custody is "Mlle care and control of a thing or person
                  for. . . preservation, or security." Black's, supra, at 441; see also Merriam-
                  Webster's, supra, at 308 (defining "custody" as the "guarding" or
                  "safekeeping" by one with authority). In the abstract, these definitions
                  may sufficiently describe an employment relationship as one where a
                  person has the power to direct the management of or the policies
                  governing a worker, or is to some extent responsible for that worker's
                  preservation and security. But this court is faced with a practical
                  problem; namely, identifying which workers, and specifically whether
                  these workers, are entitled to minimum wage protections. And our
                  interpretation of NRS 608.011 must provide a structure that lower courts
                  may also use to assess the realities of various working relationships under
                  the section. Viewed with an eye toward such practical necessities, it is

SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A    ea
                clear that these definitions are insufficiently precise—a security guard, for
                example, may be somewhat responsible for the safety of employees in the
                facility he or she guards and thus fall within the definition of "employer"
                suggested by the conventional dictionary definition of "custody," but it
                seems unreasonable to deem such an individual responsible for the wages
                of his or her coworkers. Thus, the interpretation to which these
                definitions lead is not tenable.   See Harris Assocs. v. Clark Cnty. Sch.
                Dist., 119 Nev. 638, 642, 81 P.3d 532, 534 (2003) (explaining that this
                court eschews interpretations that produce unreasonable results).
                            In 2006, Nevada voters provided a new baseline minimum
                wage law, Article 15, Section 16 of Nevada's Constitution (the Minimum
                Wage Amendment), and a definition of "employer" to accompany that
                platform. This definition does not control the analysis here—the
                performers do not raise their right to minimum wages under the Minimum
                Wage Amendment; and though this court has recognized that the text of
                the Minimum Wage Amendment supplants that of our statutory minimum
                wage laws to some extent, see Thomas v. Nev. Yellow Cab Corp., 130 Nev.
                        , 327 P.3d 518, 522 (2014) (holding that "Mlle text of the Minimum
                Wage Amendment. . . supersedes and supplants the taxicab driver
                exception set out in NRS 608.250(2)"), the Department of Labor continues
                to use the definition of "employer" found in NRS 608.011, not that in the
                Minimum Wage Amendment. NAC 608.070. Still, because of the overlap
                between the Minimum Wage Amendment and NRS Chapter 608, the
                Minimum Wage Amendment's definition of employer could be instructive,
                were it not equally, if not more, tautological than NRS 608.011—
                "Ielnaployer' means any. .. entity that may employ individuals." Nev.
                Const. art. 15, § 16(C). Thus, apart from signaling this state's voters' wish

SUPREME COURT
       OF
    NEVADA
                                                      6
OJ 1947A
                       that more, not fewer, persons would receive minimum wage protections,
                       see Nev. Yellow Cab Corp., 130 Nev. at 327 P.3d at 520-21 (relying on
                       the "broad" definition of employee in the Minimum Wage Amendment to
                       identify the voters' intent to extend minimum wage protections to taxicab
                       drivers), the Minimum Wage Amendment offers little elucidation. So it is
                       that a more concrete interpretative aid—one extrinsic from Nevada's
                       statutory and constitutional minimum wage frameworks—is required.
                                   The performers urge this court to adopt the economic realities
                       test that federal courts use under the federal Fair Labor Standards Act
                       (FLSA), 29 U.S.C. §§ 201-219 (2012), as that interpretive aid. Though the
                       parties argue to the contrary, this court has not yet decided the
                       applicability of this federal test under our minimum wage laws. In Prieur
                       v. MCI. Plasma Center of Nevada, Inc., we stated that the existence of an
                       employment relationship was determined by looking to the "economic
                       reality" of said relationship, but we did so only in dicta. 102 Nev. 472,
                       473, 726 P.2d 1372, 1373 (1986). And, while we later denied that Prieur
                       had adopted the economic realities test to resolve minimum wage
                       disputes, we did not reject the test in its entirety. Boucher v. Shaw, 124
Nev. 1164, 1170-71 n.27, 196 P.3d 959, 963 n.27 (2008). It must be said
                       that the language of NRS 608.011 and the relevant FLSA provisions
                       differs—the FLSA defines an "employer" as one who suffers or permits
                       another to work. 29 U.S.C. § 203(d) & (g) (2012). But the Legislature has
                       long relied on the federal minimum wage law to lay a foundation of worker
                       protections that this State could build upon, see 1965 Nev. Stat., ch. 333, §
                       2, at 696 (extending Nevada's minimum wage protections to those not
                       covered under the FLSA), and so in many significant respects, Nevada's
                       minimum wage laws and those set federally run parallel.       See, e.g., NRS

SUPREME COURT
         OF
      NEVADA
                                                             7
(0) I 947A    (   e)
                 608.250 (directing the Labor Commissioner to set the minimum wage "in
                 accordance with federal law"); see also Hearing on A.B. 219 Before the
                 Assembly Labor & Mgmt. Comm., 58th Leg. (Nev., February 18, 1975)
                 (testimony by Raymond D. Bohart, Federated Employers of Nev.)
                 (acknowledging that the bill in question, which extended Nevada's
                 minimum wage statutory protections to both men and women, was "a
                 duplication of the [FLSAl in many aspects"). Such parallels are part of a
                 larger national pattern of laws that have emerged to deal with common
                 problems in the minimum wage context, and many other states have
                 adopted the economic realities test to determine whether an employment
                 relationship exists under their respective state minimum wage laws.     See,
                 e.g., Campusano v. Lusitano Const. LLC, 56 A.3d 303, 308 (Md. Ct. Spec.
                 App. 2012); Cejas Commercial Interiors, Inc. v. Torres-Lizama, 316 P.3d
389, 394 (Or. Ct. App. 2013); Commonwealth, Dep't of Labor & Indus.,
                 Bureau of Labor Law Compliance v. Stuber,         822 A.2d 870, 873 (Pa.
                 Commw. Ct. 2003), affd, 859 A.2d 1253 (Pa. 2004); Anfinson v. FedEx
                 Ground Package Sys., Inc., 244 P.3d 32, 40-41 (Wash. Ct. App. 2010), affd,
                 281 P.3d 289 (Wash. 2012). Where, as here, a statute that requires this
                 court's interpretation implicates broad questions of public policy, the
                 divergent acts of foreign jurisdictions dealing with similar subject matter
                 may properly inform that interpretation.      See Schimek v. Gibb Truck
                 Rental Agency, 174 A.2d 641, 643 (N.J. Super. Ct. App. Div. 1961); cf.
                 Klamath Cnty. v. Laborers Int'l Union of N. Am., Local No. 915, 534 P.2d
1169, 1172 (Or. Ct. App. 1975) (holding that the National Labor Relations
                 Act was relevant to interpret a differently worded state labor relations
                 statute).



SUPREME COURT
        OF
     NEVADA
                                                      8
(0) 1947A    0
                              True, this court has signaled its willingness to part ways with
                  the FLSA where the language of Nevada's statutes has so required.       See
                  Dancer I-VH v. Golden Coin, Ltd., 124 Nev. 28, 32-34, 176 P.3d 271, 274-
                  75 (2008); Boucher, 124 Nev. at 1170-71 n.27, 196 P.3d at 963 n.27. Thus,
                  in Golden Coin, this court held that Nevada law excluded tips from the
                  calculation of an employee's minimum wages—contrary to the rule under
                  the FLSA—because the language of the relevant statutes was entirely
                  conflicting. 124 Nev. at 32-33, 176 P.3d at 274-75; compare 29 U.S.C. §
                  203(m) (2012) (stating that the minimum wage calculation includes "the
                  cash wage paid" plus "the tips received"), with NRS 608.160(1)(b) (making
                  it "unlawful for any person to .. . pply as a credit toward the payment of
                  the statutory minimum hourly wage. . . any tips or gratuities bestowed
                  upon the employees of that person"). And in Boucher we determined that
                  the language of NRS 608.011 was not intended to "pierce the corporate
                  veil and extend personal liability to individual managers" for unpaid
                  minimum wages because the Legislature had specifically excluded all
                  references to "manager[s]." 124 Nev. at 1170, 196 P.3d at 963. Again, the
                  FLSA's rule runs contrary, but the relevant statutory language expressly
                  states that "any person acting directly or indirectly in the interest of an
                  employer in relation to an employee" can also be held liable for back
                  wages. 29 U.S.C. § 203(d), 206 (2012). Here, and in contrast to the
                  circumstances of Golden Coin and Boucher, given the breadth of NRS
                  608.011's definition and the lack of direction it provides, we cannot say
                  that there is any language in NRS 608.011 so "materially different" from
                  that of 29 U.S.C. § 203(d) and (g) that it would caution this court against
                  adopting the economic realities test to interpret the former. See Rivera v.



SUPREME COURT
        OF
     NEVADA
                                                       9
(0) 1941A    ce
                Peni & Sons Farms, Inc., 735 F.3d 892, 900 (9th Cir. 2013), cert. denied,
                573 U.S.    , 134 S. Ct. 2819 (2014).
                            Moreover, it seems that our Legislature intended that MRS
                608.011 would encompass as many or more entities as the FLSA
                definition, see Hearing on A.B. 219 Before the Assembly Labor & Mgmt.
                Comm., 58th Leg. (Nev., February 20, 1975) (testimony by Stan Jones,
                Nev. State Labor Comm'r) (explaining that the bill that added the
                definition was necessary because "there are many workers in Nevada that
                the people in Washington have forgotten"), and to avoid preemption, our
                state's minimum wage laws may only be equal to or more protective than
                the FLSA. See 29 U.S.C. § 218 (1967); Golden Coin, 124 Nev. at 32-33, 176
P.3d at 274-75. In accordance with the FLSA's remedial purpose, 29
                U.S.C. § 203(d) and (g) are necessarily broad, Zheng v. Liberty Apparel
                Co., 355 F.3d 61, 66 (2d Cir. 2003); indeed, it has been said that "a broader
                or more comprehensive coverage of employees [than that provided in the
                FLSA's definitions] would be difficult to frame."          United States v.
                Rosenwasser, 323 U.S. 360, 362 (1945) (internal quotations omitted). And,
                recognizing that "a constricted interpretation of the phrasing by the courts
                would not comport with [such a] purpose," the Supreme Court has
                indicated that it fashioned the economic realities test to be wide-reaching.
                Cf. United States v. Silk,   331 U.S. 704, 711-12 (1947), superseded by
                statute as recognized in Donovan ix Agnew, 712 F.2d 1509, 1513 (1st Cir.
                1983). Thus, the economic realities test examines the totality of the
                circumstances and determines whether, as a matter of economic reality,
                workers depend upon the business to which they render service for the
                opportunity to work. See Goldberg v. Whitaker House Coop., Inc., 366 U.S.
28, 32-33 (1961); Juino v. Livingston Parish Fire Dist. No. 5, 717 F.3d 431,

SUPREME COURT
      OF
   NEVADA
                                                        10
  1947A    e
                434 (5th Cir. 2013). Given this backdrop, this court has difficulty
                fathoming a test that would encompass more workers than the economic
                realities test, short of deciding that all who render service to an industry
                would qualify, a result that NRS Chapter 608 and our case law specifically
                negate. See MRS 608.255; Prieur, 102 Nev. at 474, 726 P.2d at 1373.
                            Thus, to the extent that our test could only, from a pragmatic
                standpoint, seek to be equally as protective as the economic realities test,
                and having no substantive reason to break with the federal courts on this
                issue, "judicial efficiency implores us to use the same test as the federal
                courts" under the FLSA.    See Moore v. Labor & Indus. Review Comm'n,
                499 N.W.2d 288, 292 (Wis. Ct. App. 1993) (adopting, for analogous state
                law purposes, the test used by federal courts to determine whether
                someone is an employee for the purpose of a claim under Title VII of the
                Civil Rights Act of 1964, 42 U.S.C. § 2000e (2012)). That the Legislature
                repeatedly heard testimony as to the burden on businesses and potential
                confusion should Nevada's Minimum Wage Act and the FLSA fail to
                operate harmoniously—see, e.g., Hearing on A.B. 219 Before the Assembly
                Labor & Mgmt. Comm., 58th Leg. (Nev., February 24, 1975) (testimony by
                Stan Warren, Nev. Bell) (discussing his concern that if the FLSA and
                Nevada's Minimum Wage Act were inharmonious it would "increase their
                operation costs and bring about inefficiency" because "they would have to
                keep two sets of books"); id. (testimony by Louis Bergevin, Nevada
                Cattlemen's Association) (suggesting that the bills in question "be
                amended to read as the FLSA reads" for clarity)—and that it responded to
                these concerns by amending the bill in question-1975 Nev. Stat., ch. 353,
                § 1, at 500-01 (clarifying the protections to which employees that fell
                under the FLSA were entitled)—reflects and further illuminates this

SUPREME COURT
        OF
     NEVADA
                                                     11
(0) I947A
                administrative need, and further supports our adoption of the federal
                standard in this instance.
                              Inasmuch as the Legislature borrowed the language of NRS
                608.010 from Nevada's workers' compensation statute, NRS 616A.105, see
                A.B. 48, 72d Leg. (Nev. 2003), the district court's adoption of the test
                formerly applied to NRS 616A.105 under NRS Chapter 608 was somewhat
                logical. But NRS Chapter 608 and the Nevada Industrial Insurance Act
                (NIIA) are not in pani materia because the underlying purpose of this
                state's workers' compensation laws—to wit, to limit "private controversy
                and litigation between employer and employee" and to give workers the
                right to compensation regardless of fault, Pershing Quicksilver Co. v.
                Thiers, 62 Nev. 382, 389, 152 P.2d 432, 436 (1944)—is distinct from that of
                the statutory minimum wage scheme, which seeks to safeguard the
                "health and welfare of persons required to earn their livings by their own
                endeavors."    See NRS 608.005. And, while labor and employment laws
                that effectuate different goals "should not be entirely discounted, we must
                remain cognizant that they were not enacted for precisely the same
                purpose as the Minimum Wage Act." Stuber, 822 A.2d at 872-73. With
                this in mind, other states utilize different tests for employment under
                their respective minimum wage and workers' compensation schemes.
                Compare id.      (adopting the economic realities test to determine
                employment under Pennsylvania's minimum wage act), with Southland
                Cable Co. v. W.C.A.B. (Emmett),   598 A.2d 329, 330-31 (Pa. Commw. Ct.


                      'Thus, Sapphire's advancement of the Meers v. Haughton Elevator,
                101 Nev. 283, 701 P.2d 1006 (1985), "normal work" test—the test for
                employment under this state's current workers' compensation statutes—is
                likewise unavailing.


SUPREME COURT
        OF
     NEVADA
                                                    12
(0) I947A
                   1991) (adopting the common-law control test to determine employment
                   under Pennsylvania's workers' compensation act);            also compare
                   Campusano, 56 A.3d at 308 (adopting the economic realities test to
                   determine employment under Maryland's minimum wage act),               with
                   Mackall v. Zayre Corp., 443 A.2d 98, 103 (Md. Ct. App. 1982) (reiterating
                   that the control test is used to determine employment under Maryland's
                   workers' compensation act); also compare Cejas, 316 P.3d at 394 (adopting
                   the economic realities test to determine employment under Oregon's
                   minimum wage act), with Dep't of Consumer & Bus. Servs. v. Clements,
                   246 P.3d 62, 66-67 (Or. Ct. App. 2010) (applying a control-based test to
                   determine employment under Oregon's workers' compensation act); also
                   compare Anfinson, 244 P.3d at 40-41 (adopting the economic realities test
                   to determine employment under Washington's minimum wage act), with
                   DAmico v. Conguista, 167 P.2d 157, 160 (Wash. 1946) (applying the
                   common-law control test to determine employment under Washington's
                   workers' compensation act).
                               Moreover, prior to 2003, NRS 608.010's definition of employee
                   did not track that found in the workers' compensation statutes.   See 2003
                   Nev. Stat., ch. 291, § 2, at 1518. It appears that the Legislature imported
                   NRS 616A.105's language to the statutory minimum wage context solely
                   because NRS 616A.105 had been read to encompass all workers regardless
                   of immigration status, Tarango v. State Indus. Ins. Sys., 117 Nev. 444,
                   448, 25 P.3d 175, 178 (2001), and the Legislature sought to revise the
                   minimum wage statutes to also protect "persons unlawfully employed."
                   See Hearing on A.B. 48 Before the Assembly Commerce & Labor Comm,
                   72d Leg. (Nev., Feb. 26, 2003). Thus, the Legislature did not have in mind
                   any additional interpretive gloss that this court previously gave NRS

SUPREME COURT
       OF
    NEVADA
                                                       13
(0) 1947A 441E4,
                616A.105 or its predecessor, NRS 616.055. So, even setting the disparate
                purposes of NRS Chapter 608 and NIIA aside, there is no justification for
                deeming this specific post-enactment amendment to control NRS 608.010's
                meaning, so as to construe the sections harmoniously, as this court might
                otherwise be inclined to do.   See 2B Norman J. Singer & J D Shambie
                Singer, Statutes and Statutory Construction § 51:2 (7th ed. 2012) (noting
                that courts "assume that a legislature always has in mind previous
                statutes relating to the same subject when it enacts a new provision").
                            Thus, the Legislature has not clearly signaled its intent that
                Nevada's minimum wage scheme should deviate from the federally set
                course, and for the practical reasons examined above, our state's and
                federal minimum wage laws should be harmonious in terms of which
                workers qualify as employees under them. We therefore adopt the FLSA's
                "economic realities" test for employment in the context of Nevada's
                minimum wage laws.


                            While it is not necessary to list exhaustively every factor that
                could be relevant in the totality of circumstances that make up a working
                relationship's economic reality, there are some factors which courts nearly
                universally consider:
                            1) the degree of the alleged employer's right to
                            control the manner in which the work is to be
                            performed;
                            2) the alleged employee's opportunity for profit or
                            loss depending upon his managerial skill;
                            3) the alleged employee's investment in equipment
                            or materials required for his task, or his
                            employment of helpers;
                            4) whether the service rendered requires a special
                            skill;
SUPREME COURT
        OF
     NEVADA ,
                                                     14
(0) I997A
                             5) the degree of permanence of the working
                             relationship; and
                             6) whether the service rendered is an integral part
                             of the alleged employer's business.
                 Real v. Driscoll Strawberry Assocs., Inc., 603 F.2d 748, 754 (9th Cir. 1979);
                 see also Deborah T. Landis, Annotation, Determination of "Independent
                 Contractor" and "Employee" Status for Purposes of § 3(e)(1) of the Fair
                 Labor Standards Act (29 U.S.C.S. § 203(e)(1)), 51 A.L.R. Fed. 702 § 2
                 (1981) (collecting cases). With this in mind, we examine thefl district
                 court's summary judgment regarding the performers' relationship with
                 Sapphire de novo, Wood v. Safeway, Inc.,      121 Nev. 724, 729, 121 P.3d
1026, 1029 (2005), and because the material facts in this case are
                 undisputed, we decide whether an employment relationship exists
                 between them as a matter of law. See Randolph v. Budget Rent-A-Car, 97
F.3d 319, 325 (9th Cir. 1996); cf. Schlotfeldt v. Charter Hosp. of Las Vegas,
                 112 Nev. 42, 47, 910 P.2d 271, 274 (1996) (suggesting that the question of
                 whether an agency relationship exists may be a question of law where no
                 material facts are disputed).
                             As to the "control" factor considered under the totality of the
                 circumstances, at first look, the facts may appear mixed. Sapphire did not
                 produce a set schedule for performers, theoretically allowing them to work
                 any day they wished for as long as they wished, provided that they met a
                 six-hour shift minimum or received permission to depart early.
                 Additionally, though the club set a two stage-dance minimum for
                 performers not paying the off-stage fee, and discouraged performers from
                 refusing to give a lap dance if a customer requested one, the decision of
                 whether or not to stage dance ultimately lay in the discretion of the
                 performers, as did their acceptance or rejection of a patron's invitation for

SUPREME COURT
        OF
     NEVADA
                                                       15
(0) 1947A    e
                      a private dance. And, while Sapphire required performers to accept
                      "dance dollars"—from which the club took a cut—whether or not they
                      preferred to, performers were also permitted to accept cash, to which the
                      club laid no claim.
                                  But this court is mindful that Sapphire's supposed lack of
                      control may actually reflect "a framework of false autonomy" that gives
                      performers "a coercive 'choice' between accruing debt to the club or
                      redrawing personal boundaries of consent and bodily integrity." Sheerine
                      Alemzadeh, Baring Inequality: Revisiting the Legalization Debate Through
                      the Lens of Strippers' Rights, 19 Mich. J. Gender &L. 339, 347 (2013). Put
                      differently, Sapphire emphasizes that performers may "choose [1 not to
                      dance on stage at Sapphire" so long as they also "choose to pay an optional
                      'off-stage fee,' and similarly that a performer may "choose [ ] not to dance
                      for a patron she knows will pay with dance dollars, she may make that
                      choice," though the performer may not ask that patron to pay in cash, and
                      in making either choice the performers also risk taking a net loss for their
                      shift. But by forcing them to make such "choices," Sapphire is actually
                      able to "heavily monitor [the performers], including dictating their
                      appearance, interactions with customers, work schedules and minute to
                      minute movements when working," while ostensibly ceding control to
                      them.     Id.   at 342 n.12. This reality undermines Sapphire's
                      characterization of the "choices" it offers performers and the freedom it
                      suggests that these choices allow them; the performers are, for all
                      practical purposes, "not on a pedestal, but in a cage."        Frontier° v.
                      Richardson, 411 U.S. 677, 684 (1973).
                                  Added to this is the weight of other economic realities factors.
                      See Real, 603 F.2d at 754. First, given that the performers risked little

SUPREME COURT
         OF
      NEVADA
                                                           16
(ID) 1947A    •40.9
                more than their daily house fees, personal grooming expenditures,
                costume costs, and time, and that the one who "takes the risks . . . reaps
                the returns," their opportunity for profit was limited accordingly.      See
                Harrell v. Diamond A Entm't, Inc., 992 F. Supp. 1343, 1351-52 (M.D. Fla.
                1997). That a performer might increase her profits through "hustling,"
                that is using her interpersonal skills to solicit larger tips, is not
                dispositive—lals is the case with the zealous waiter at a fancy, four star
                restaurant, a dancer's stake, her take and the control she exercises over
                each of these are limited by the bounds of good service . . . ." Id. at 1352;
                see also Clincy v. Galardi S. Enters., Inc., 808 F. Supp. 2d 1326, 1345-46
                (N.D. Ga. 2011).
                            With regard to the relative investment of the parties, we note
                that Sapphire provides all the risk capital, funds advertising, and covers
                facility expenses. The performers' financial contributions are limited to
                those noted above—their costume and appearance-related expenses and
                house fees. Thus, the performers are "far more closely akin to wage
                earners toiling for a living, than to independent entrepreneurs seeking a
                return on their risky capital investments," Reich v. Circle C. Invs., Inc.,
                998 F.2d 324, 328 (5th Cir. 1993) (internal quotation omitted); see also
                Hart v. Rick's Cabaret Intl, Inc., 967 F. Supp. 2d 901, 920 (S.D.N.Y. 2013);
                Clincy, 808 F. Supp. 2d at 1347; Harrell, 992 F. Supp. at 1350; Reich v.
                Priba Corp., 890 F. Supp. 586, 593 (N.D. Tex. 1995); Jeffcoat v. State, Dep't
                of Labor, 732 P.2d 1073, 1077 (Alaska 1987), and this factor also weighs in
                the performers' favor.
                            All work requires some skill, so in the economic realities
                context, courts look specifically for workers' "special" skills; namely,
                whether their work requires the initiative demonstrated by one in

SUPREME COURT
     OF
   NEVADA
                                                     17
(0) 1947A C94
                business for himself or herself. See Circle C., 998 F.2d at 328. Sapphire
                suggests that the performers' ability to "hustle" clients is one such skill.
                But inasmuch as Sapphire does not appear to have interviewed the
                performers for any indication of their hustling prowess, it is not apparent
                that their work actually requires such initiative. In any case, though it
                may well be that a good "hustle" is a considerable boon in the field, "the
                ability to develop and maintain rapport with customers is not the type of
                'initiative' contemplated by this factor." Id.
                            According to Sapphire, "[en ancers are itinerant because they
                have the freedom to ply their dancing trade at a multitude of gentlemen's
                clubs," and so the factor looking to the permanency of the relationship
                should weigh in its favor. True, Sapphire allowed the performers to work
                at other venues, and different performers testified that they continued
                schooling or other employment during their tenure at Sapphire. But, that
                the performers "were free to work at other clubs or in other lines of
                work. . . doles] not distinguish them from countless workers in other
                areas of endeavor who are undeniably employees ... for example, waiters,
                ushers, and bartenders."     Rick's Cabaret, 967 F. Supp. 2d at 921. The
                ultimate inquiry is the nature of the performers' dependence on the club,
                and "[elven if the freedom to work for multiple employers may provide
                something of a safety net, unless a worker possesses specialized and
                widely-demanded skills, that freedom is hardly the same as true economic
                independence." McLaughlin v. Seafood, Inc., 861 F.2d 450, 452-53 (5th
                Cir. 1988), modified on other grounds, 867 F.2d 875 (5th Cir. 1989). Thus,
                though the temporary nature of the relationship at issue weighs against it
                being that of employer/employee, this factor carries little persuasive value
                in the context of topless dancers and the clubs at which they perform, and

SUPREME COURT
        OF
     NEVADA
                                                       18
(Oj 1c47A
                 cannot alone tilt the scales in Sapphire's favor.   See Priba Corp., 890 F.
                 Supp. at 593-94.
                              Sapphire contends that "[e]xotic dancing is customarily
                 performed by independent contractors, and therefore, is not an integral
                 part of Sapphire's business." Quoting Meers v. Haughton Elevator, 101
                 Nev.. 283, 286, 701 P.2d 1006, 1007 (1985), Sapphire argues that "the test
                 is not one of whether the subcontractor's activity is useful, necessary,
                 or even absolutely indispensable to the statutory employer's
                 business Li ... Lae test. . . is whether that indispensable activity is, in
                 that business, normally carried on through employees rather than
                 independent contractors." Even assuming it is true that "exotic dancing"
                 is typically performed by independent contractors—a tenuous proposition
                 given that most foreign precedent demonstrates it is performed by
                 employees, see, e.g., Circle C., 998 F.2d at 330 (holding that exotic dancers
                 were employees not independent contractors); Rick's Cabaret, 967 F. Supp.
2d at 925-26 (accord); Clincy, 808 F. Supp. 2d at 1350 (accord); Thompson
                 v. Linda & A., 779 F. Supp. 2d 139, 151 (D.D.C. 2011) (accord); Harrell,
992 F. Supp. at 1354 (accord); Priba Corp., 890 F. Supp. at 594 (accord);
                 Jeffcoat, 732 P.2d at 1078 (accord)—Sapphire cites no authority
                 supporting the application of the Meers "normal work" test to this factor in
                 the economic realities context. And to do so simply makes no sense; if we
                 are examining whether work is "integral" to an employer's business, the
                 test must be whether it is "useful, necessary, or even absolutely
                 indispensable" to the business.           See Merriam-Webster's Collegiate
                 Dictionary 650 (11th ed. 2007) (defining "integral" as "essential to
                 completeness"). Given that Sapphire bills itself as the "World's Largest
                 Strip Club," and not, say, a sports bar or night club, we are confident that

SUPREME COURT
        OF
     NEVADA
                                                      19
(0) 1947A    0
                     the women strip-dancing there are useful and indeed necessary to its
                     operation.   See Linda & A., 779 F. Supp. 2d at 150 (calling it a "self-
                     evident conclusion that nude dancers formed an integral part of [the strip
                     club's] business").
                                  Thus, based on our review of the totality of the circumstances
                     of the working relationship's economic reality, Sapphire qualifies as an
                     employer under NRS 608.011, and the performers therefore qualify as
                     employees under NRS 608.010. In so holding, this court is in accord with
                     the great weight of authority, which has almost "without
                     exception ... found an employment relationship and
                     required ... nightclub[s] to pay [their] dancers a minimum wage."         See
                     Clincy, 808 F. Supp. 2d at 1343 (internal quotation omitted) (collecting
                     cases). We therefore reverse the district court's grant of summary
                     judgment in favor of Sapphire and remand for further proceedings
                     consistent with this opinion.




                                                                                          J.
                                                                 Hardesty

                                                                 icnicei Ipe&
                                                               ask                        J.
                                                                 Dou


                                                                 Saitta




SUPREME COURT
        OF
     NEVADA
                                                          20
(0) 1947A    0)alm